UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4197



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PABLO TRUJILLIO-GUDINO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:05-cr-00317)


Submitted:   September 12, 2007       Decided:   September 20, 2007


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron E. Michel, Charlotte, North Carolina, for Appellant.
Gretchen C.F. Shappert, United States Attorney, Adam Morris,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pablo    Trujillo-Gudino       pled   guilty    to   conspiracy   to

possess five or more kilograms of cocaine with the intent to

distribute, in violation of 21 U.S.C. §§ 846, 841(b)(1)(A) (2000),

and possession of five or more kilograms of cocaine with the intent

to   distribute,    in   violation    of   §   841(a)(1),    (b)(1)(A).       The

district court sentenced him to 151 months’ incarceration.

            On appeal, Trujillo-Gudino argues he received ineffective

assistance because counsel failed to (1) advocate his innocence at

the Rule 11 hearing; (2) move to withdraw his guilty plea; and

(3) advocate for a lesser sentence during the sentencing hearing.

This court “may address [claims of ineffective assistance of

counsel] on direct appeal only if the lawyer’s ineffectiveness

conclusively    appears     from     the   record.”        United   States    v.

Baldovinos, 434 F.3d 233, 239 (4th Cir.), cert. denied, 546 U.S.

1203 (2006).        Because we find that ineffective assistance of

counsel does not conclusively appear on the record, we decline to

address these claims on direct appeal.                Rather, any claims of

ineffective assistance of counsel Trujillo-Gudino wishes to raise

should be pursued in a timely motion for post-conviction relief

submitted pursuant to 28 U.S.C. § 2255 (2000).

            Accordingly, we affirm Trujillo-Gudino’s convictions and

sentence.     We dispense with oral argument because the facts and




                                     - 2 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -